    18-10122-jlg       Doc 311      Filed 06/17/20 Entered 06/17/20 11:16:18                Main Document
                                                 Pg 1 of 1
                                                                                        Joseph S. Maniscalco, Esq.
LAMONICA HERBST & MANISCALCO, LLP                                                                           Member
Moving Forward. Staying Ahead.®                                                                 p: 516.826.6500 x218
                                                                                              jsm@lhmlawfirm.com


                                                              June 17, 2020


    By ECF & E-Mail
    Honorable James L. Garrity, Jr.
    United States Bankruptcy Court
    Southern District of New York
    One Bowling Green
    New York, New York 10004-1408
    Garrity.chambers@nysb.uscourts.gov

                     Re:     Penny Ann Bradley
                             Chapter 11
                             Case No. 18-10122 (JLG)

    Dear Judge Garrity:

            This firm is special counsel to Penny Ann Bradley (the “Debtor”). I am pleased to report
    that the Debtor has resolved any and all claims with any objecting creditor in the case and there
    is a consensus among all the parties as to a dismissal of the Debtor’s case.

            In view of the foregoing, the Debtor is prepared to proceed at the adjourned hearing
    scheduled for June 18, 2020 at 2:00 p.m. on the Debtor’s Dismissal Motion as there are no other
    pending objections to the Debtor’s request to dismiss the case. The Debtor does not anticipate
    any objection to dismissal and in fact has received support for dismissal from the parties in
    interest in the case.

            Thank you for your consideration.

                                                              Respectfully submitted,
                                                              s/ Joseph S. Maniscalco
                                                              Joseph S. Maniscalco

    cc: Nolan E. Shanahan, Esq; Jacob S. Frumkin, Esq.;
        Daniel S. Alter, Esq.; Serene K. Nakano, Esq.;
        Kenneth Baum, Esq.; David Hartheimer, Esq.;
        Richard Levy, Esq.; Sandy Mayerson, Esq.;
        Marion R. Harris, Esq.




        3305 Jerusalem Avenue, Wantagh, New York 11793│ p: 516.826.6500 │ f: 516.826.0222│ www.lhmlawfirm.com
